21-1761-cv
   ASG & C, Inc. v. Arch Specialty Insurance Co.

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for the Second Circuit,
   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
   City of New York, on the 22nd day of March, two thousand twenty-two.

   PRESENT:
                    DENNY CHIN,
                    RICHARD J. SULLIVAN,
                    EUNICE C. LEE,
                         Circuit Judges.
   _____________________________________

   ASG & C, INC., A NEW YORK CORPORATION,

                                Plaintiff-Appellant,

                   v.                                              No. 21-1761-cv

   ARCH SPECIALTY INSURANCE COMPANY,

                      Defendant-Appellee.
   _____________________________________
For Plaintiff-Appellant:                DAVID H. CHARLIP, Charlip Law Group,
                                        LC, Miami, FL.

For Defendant-Appellee:                 KATELYN M. SANDOVAL (Markham R.
                                        Leventhal & Todd M. Fuller, Carlton
                                        Fields, P.A., Washington, DC, on the
                                        brief), Carlton Fields, P.A., New York,
                                        NY.



      Appeal from a judgment of the United States District Court for the Eastern

District of New York (Gary R. Brown, Judge).

      UPON     DUE     CONSIDERATION,          IT    IS   HEREBY    ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is

AFFIRMED.

      Plaintiff-Appellant ASG & C, Inc. appeals from a judgment of the district

court (Brown, J.) dismissing ASG & C’s complaint against its insurer Defendant-

Appellee Arch Specialty Insurance Company.          In June 2018, Arch issued a

commercial general liability policy to ASG & C.      After the policy expired in

September 2019, Arch contacted ASG & C and, pursuant to Section IV, Paragraph

5 of the policy, demanded an audit of ASG & C for the purpose of computing an

audited premium. Two weeks later, Arch sent ASG & C an invoice in the amount

of $24,313.62 for the “Audit Premium” it believed was due.

                                       2
       Rather than pay the invoice, ASG & C filed a putative class action in New

York state court “seeking a declaratory decree . . . that the premium audit

provisions of the policy . . . were invalid and unenforceable.” Appellant Br. at 10.

Arch subsequently removed the case to federal court, and ASG & C filed an

amended complaint seeking damages for unjust enrichment.                     ASG & C also

sought declaratory and injunctive relief predicated on its unjust enrichment

claim. 1 The district court concluded that ASG & C’s claim for unjust enrichment

would not lie because the subject matter of the claim was covered by an express

contract between the parties, and the district court dismissed ASG & C’s complaint

without leave to amend. We review the district court’s grant of dismissal de

novo. See Edrei v. Maguire, 892 F.3d 525, 532 (2d Cir. 2018).

       Under New York law, there are three elements to an unjust enrichment

claim: “(1) the [defendant] was enriched, (2) at th[e] [plaintiff]’s expense, and (3)

that it is against equity and good conscience to permit the [defendant] to retain

what is sought to be recovered.” Georgia Malone & Co. v. Rieder, 19 N.Y.3d 511,

516 (2012) (internal quotation marks omitted). Unjust enrichment is a “narrow”



1 ASG & C concedes that all of its requests for relief rise and fall with its claim for unjust
enrichment. See Reply Br. at 6 n.1.

                                              3
doctrine, E.J. Brooks Co. v. Cambridge Sec. Seals, 31 N.Y.3d 441, 455 (2018), and “[i]t

is available only in unusual situations when, though the defendant has [neither]

breached a contract nor committed a recognized tort, circumstances create an

equitable obligation running from the defendant to the plaintiff,” Corsello v.

Verizon N. Y., Inc., 18 N.Y.3d 777, 790 (2012). “Typical cases are those in which

the defendant, though guilty of no wrongdoing, has received money to which he

or she is not entitled.” Id. Because a claim for unjust enrichment is a quasi-

contractual claim, “[t]he existence of a valid and enforceable written contract

governing a particular subject matter ordinarily precludes recovery . . . for events

arising out of the same subject matter.” Clark-Fitzpatrick, Inc. v. Long Island R.R.

Co., 70 N.Y.2d 382, 388 (1987).

       Here, the parties entered into an express written contract – the policy – that

governs ASG & C’s claim. Accordingly, ASG & C is limited to recovery on the

contract and may not seek recovery based on an alleged quasi contract. Id. at 389.

Moreover, ASG & C nowhere alleges that it actually paid the invoice. 2 Thus, Arch

was not enriched at all, much less unjustly. We therefore reject ASG & C’s claim



2 In fact, at a pre-motion conference held in connection with Arch’s motion to dismiss, ASG & C
conceded that it had not paid the invoice.

                                              4
for unjust enrichment, as well as its requests for declaratory and injunctive relief

that depend on that claim.

      We have considered ASG & C’s remaining arguments and find them to be

meritless. As a result, we AFFIRM the judgment of the district court.

                                      FOR THE COURT:
                                      Catherine O’Hagan Wolfe, Clerk of Court




                                         5